           Case 2:20-cv-05841-AB Document 29 Filed 06/08/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ASHLEY B. BENNETT,                                        :
                                                          :                CIVIL ACTION
                Plaintiff,                                :
                                                          :
                v.                                        :
                                                          :
NORTH PENN SCHOOL DISTRICT et al.,                        :
                                                          :                NO. 20-5841
                Defendants.

                                                 ORDER

        AND NOW, on this 8th day of June, 2021, it is ORDERED that the above-captioned

case is placed in SUSPENSE pending settlement. 1 It is further ORDERED that the Clerk of

Court mark this action closed for statistical purposes and place the matter in the Civil Suspense

File.

        It is further ORDERED that on or before September 1, 2021, the parties must notify

the Court regarding the status of settlement discussions and whether the parties wish to remove

the case from suspense.


                                                                   s/ANITA B. BRODY, J.

                                                                   ANITA B. BRODY, J.

COPIES VIA ECF




1
 On February 19, 2021, at the request of the parties, I referred the parties to Judge Strawbridge for
settlement discussions. ECF Nos. 14, 20. The parties are still engaged in settlement discussions.
